,.   • ,;.p
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I ofl   I ~711
                                         UNITED STATES DISTRICT COURT                                                                                      I
                                                   SOUTHERN DISTRICT OF CALIFORNIA                                                                         1:



                          United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     v.                                          (For Offenses Committed On or After November I, 1987)


                           Hugo Ramirez-Morales                                  Case Number: 3:19-mj-22098

                                                                                 Thomas S Si
                                                                                 Defendant's Attorn
                                                                                                                      LED
     REGISTRATION NO. 85312298                                                                             [--~,l
     THE DEFENDANT:                                                                                              MAY-24 2019 _
      IZI pleaded guilty to count(s) _l_o_f_C_o_m~p"'-l_a_in_t_ _ _ _ _ _~---t-:--__.7tBr'!Hc1&1*Si'Rttff'eet11-'ff--+
      D was found guilty to count( s)                                                 SOUTHERN. DISTRICT 0° CALIFORNIA

          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                   Nature of Offense                                                           Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 I

      D The defendant has been found not guilty on count(s)
                                                                              ----------------~--
      0 Count( s)                                                                 dismissed on the motion of the United States.
                        ------------------
                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                    ~TIME SERVED                              D --~-------days

      IZI Assessment: $I 0 WAIVED IZI Fine: WAIVED
      IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      ~ defendan.t's possession at the time of arrest upon their deportation pr removal.,   I. ,.. . L,D Pe -Z-
      )q1BJi13'r'if.~fQ11$ defen.dant be deported/removed with relative, L'1 r IVS JV/ Ortl e, charged in case

          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Friday, May 24, 2019
                                                                               Date of Imposition of Sentence


                                                                               :Micfiae[]. Seng
                                                                               HONORABLE MICHAEL J. SENG
                                                                               UNITED STATES MAGISTRATE JUDGE.



     Clerk's Office Copy                                                                                                     3: l 9-mj-22098
